MEMORANDUM OPINION
{¶ 1} On November 1, 2004, appellants, Surety, Seneca Insurance Company, and Robert Szymanski, filed a notice of appeal from a September 30, 2004 judgment of the Willoughby Municipal Court. In that judgment, the trial court denied a motion that appellants had filed asking the trial court to reconsider the denial of their August 6, 2004 motion to vacate a bond forfeiture judgment.
 {¶ 2} In reviewing this matter, it is clear that appellants could have appealed the March 3, 2004 judgment of the trial court regarding the forfeiture of bond. In the alternative, they could have appealed the August 9, 2004 judgment of the trial court denying their motion to vacate the bond forfeiture.
 {¶ 3} However, it is well established that the filing of a motion for reconsideration from a final order in the trial court is a nullity. Pittsv. Dept. of Transportation (1981), 67 Ohio St.2d 378, 381. Further, all judgments or orders from a motion for reconsideration are a nullity. Id. at 381. Hence, the September 30, 2004 judgment of the trial court in the instant cause is a nullity and cannot properly be appealed.
 {¶ 4} Based upon the foregoing analysis, this appeal is hereby dismissed sua sponte as being untimely filed pursuant to App. R. 4(A).
 {¶ 5} Appeal dismissed.
Ford, P.J., Grendell, J., concur.